   Case 2:19-cr-00820-SRC Document 1 Filed 07/11/19 Page 1 of 4 PageID: 1




                     UNiTED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY



UNITED STATES OF AMERICA              :      CRIMINAL COMPLAINT

        V.
                                             Mag. No. 19-3786
TORNIKE LUBYK

            I, Daniel Dc Rienzo, being duly sworn, state the following is true
and correct to the best of my knowledge and belief:

                             SEE A1TACHMENT A

            I further state that I am a Task Force Officer with the Federal
Bureau of Investigation, and that this complaint is based on the following facts:

                             SEE AIVPACHMENT B

Continued on the attached page and made a part hereof.



                                      Task Forc Officer Daniel De Rienzo
                                      Federal Bureau of Investigation



Sworn to before me and subscribed in my presence,
July 11, 2019 in Newark, New Jersey



HONORABLE MARK FALK
UNITED STATES MAGISTRATE JUDGE                g at re of Judicial Officer
   Case 2:19-cr-00820-SRC Document 1 Filed 07/11/19 Page 2 of 4 PageID: 2




                                ATTACHMENT A

                                  COUNT ONE

               (Impersonating a Federal Officer or Employee)

      On or about July 8, 2019, in Bergen County, in the District of New
Jersey and elsewhere, defendant

                               TORNIKE LUBYK

did knowingly and intentionally falsely assume and pretend to be an officer and
employee acting under the authority of the United States and any department,
agency, and officer thereof, and in such assumed and pretended character did
act as such, that is, he falsely stated that he was an employee of the Federal
Bureau of Investigation (“FBI”), represented that he was a law enforcement
officer, and presented a purported FBI identification card, FBI badge, and a FBI
security access card to certain local law enforcement officers during an
encounter.

      In violation of Title 18, United States Code, Section 912.
   Case 2:19-cr-00820-SRC Document 1 Filed 07/11/19 Page 3 of 4 PageID: 3



                                ATTACHMENT A

                                  COUNT TWO

   (Possession of Official Badge, Identification Card, or Other Insignia)

      On or about July 8, 2019 in Bergen County, in the District of New Jersey
and elsewhere, defendant,

                               TORNIKE LUBYK

did knowingly possess a badge, identification card, and other insignia, of the
design prescribed by the head of a department or agency of the United States
for use by any officer and employee thereof, that is, a federal Bureau of
Investigation (“FBI”) identification card, an FBI badge, and an FBI security
access card, except as authorized under regulations made pursuant to law.

      In violation of Title 18, United States Code, Section 701.
   Case 2:19-cr-00820-SRC Document 1 Filed 07/11/19 Page 4 of 4 PageID: 4




                                ATTACHMENT B

       I, Daniel De Rienzo, am a Task Force Officer with the Federal Bureau of
Investigation (“FBI”). I am fully familiar with the facts set forth herein based on
my own investigation, my conversations with other law enforcement officers,
and my review of reports, documents, and items of evidence. Where
statements of others are related herein, they are related in substance and in
part. Because this Affidavit is being submitted for a limited purpose, I have not
set forth each and every fact that I know concerning this investigation. Where I
assert that an event took place on a particular date, I am asserting that it took
place on or about the date alleged.

       1.    On or about July 8, 2019, at approximately 10:21 p.m., a
concerned motorist called 911 reporting that the driver of a black Chevy Tahoe,
with a Connecticut license plate (“the Tahoe”), driving on a “Jersey highway,”
had activated emergency lights and attempted to pull over a vehicle on Route
17 in Allendale, New Jersey. The concerned motorist provided the vehicle’s
license plate number to the 911 dispatcher.

       2.    Minutes later, Paramus Police officers (“Paramus PD”), acting on
the bulletin issued by the Allendale Police Department, observed the Tahoe
traveling southbound on Route 17 in Paramus, New Jersey. Police dash
camera footage shows that, as Paramus PD made a motor vehicle stop of the
Tahoe, its driver activated the Tahoe’s red and blue emergency lights.

       3.     During the stop, the male driver identified himself as Tornike
Lubyk (“LUBYK”) and presented Paramus PD with an apparent FBI badge,
apparent FBI credentials, and an apparent FBI security access card. LUBYK
repeatedly advised the officers that he was “with the FBI” and, specifically, that
he worked for the FBI’s “C-22” organized crime squad based in the Manhattan
field office. LUBYK also advised Paramus PD that he was in possession of a
firearm, located in an unspecified console in the vehicle.

       4.     After determining that LUBYK’s driver’s license was valid, that he
had no criminal history or warrants, and that the vehicle was registered to him,
and further being satisfied with the purported FBI credentials LUBYK provided,
the officers released LUBYK from the scene without incident.

     5.    The investigation later revealed that LUBYK was not affiliated or
employed by the FBI
